Citation Nr: 1203181	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a right knee injury, to include degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2008 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO) and the Tiger Team special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, respectively.  

In September 2011, the Veteran presented testimony relevant to the issue on appeal before the undersigned Veterans Law Judge at a Board hearing held at the Seattle RO.  A transcript of the hearing is associated with the claims file. 

Although the Veteran had previously requested to be afforded with a hearing before a Decision Review Officer (DRO) in May 2008, he later withdrew the request in an October 2010 letter.   

The Board notes that the Veteran's service connection claim for residuals of a right knee injury was previously denied in a July 1990 Board decision that is final.  38 C.F.R. § 20.1100.  However, additional service records were associated with the claims folder in January 1993 that were not before VA at the time of the Board decision.  Specifically, the Veteran submitted morning reports showing that he was hospitalized in December 1956.  Under 38 C.F.R. § 3.156(c) , if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim rather than a request to reopen a previously disallowed claim.  Although neither the Veteran's diagnosis nor treatment is specified in the morning reports, as will be discussed below, the Board finds that the service records showing hospitalization in service are relevant evidence, particularly in light of the Veteran's testimony that he underwent right knee surgery at the base hospital at Fort Carson and the fact that his service records are fire-related and unavailable for review.  See hearing transcript, page 9.  Therefore, in consideration of the foregoing, the issue on appeal is properly considered as an original claim for service-connected compensation benefits, rather than a request to reopen a previously denied claim, as reflected on the first page of this decision. 

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record establishes a current right knee disorder, to include the diagnosis of degenerative joint disease.

2.  Based upon review of the evidentiary record, the Veteran's account of having suffered a right knee injury during his period of service, and having had right knee problems since service, is not deemed credible. 

3.  The credible and probative evidence of record shows that the Veteran sustained a work-related right knee injury in February or March of 1986, which is many years after service.   

4.  A preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed right knee disorder had its onset in service, was manifested to a compensable degree within one year after service, or is otherwise causally or etiologically related to service, to include any event or incident therein. 



CONCLUSION OF LAW

The Veteran's claimed residuals of a right knee injury, to include degenerative joint disease, was not incurred in or aggravated by service, and may not be so presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

As will be explained below, the RO provided the Veteran with proper notice prior to the initial adjudication of his claim by way of a July 2007 notice letter.  

In the July 2007 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorder on a direct and presumptive basis and described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and an effective date once service connection has been established, which effectively satisfied the Dingess notice requirements with respect to the issue on appeal.  

The record further reflects that the Veteran and his representative have been provided with a copy of the above rating decisions, the January 2009 SOC, and SSOC dated in March 2011, which cumulatively included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  The Veteran has also been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claim during the course of this appeal.  Neither the Veteran nor his representative has alleged prejudicial error, and none has otherwise been shown by the record.

Regarding VA's statutory duty to assist in claims development, the Board initially notes that the Veteran's service treatment records (STRs) are fire-related and unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

In this case, the RO has repeatedly attempted to obtain the Veteran's service records unsuccessfully.  In February 1989, a NA Form 13062 was received noting that the Veteran's records were fire-related.  In March 1989, a request for all service medical records for the period from April 1953 to June 1957 was made.  The Veteran was provided with a NA Form 13055, Request For Information Needed to Reconstruct Medical Data, and returned the form in June 1989.  He did not specify any in-service treatment for his claimed right knee.  The National Personnel Records Center (NPRC) responded to the March 1989 request and stated that approximate months/season of the year should be provided in order to search alternate records.  A second request was submitted with the completed NA Form 13055 in July 1989.  The NPRC wrote that there were no medical records on file and the records were fire-related.  The NPRC also noted that available SGO records were searched at that time with negative results noting that there were no entries found under the Veteran's service number.  The NPRC explained that, in order to search morning reports and service records, they needed approximate dates for each alleged illness or injury.  By way of NA Form 13076, the Veteran provided additional information regarding the dates of his treatment, and a search of alternate records was made based on the information provided.  Morning reports were obtained and submitted in January 1993.  

In March 2008, the RO again asked to be furnished with the Veteran's complete STRs.  Again, the response from the NPRC was that the records were fire-related that there were no STRs or SGOs.  Although the NPRC noted that a request to M05 could be made if the Veteran was treated and the dates and place of in-service treatment for the right knee could be provided, there was no follow-up.  However, the failure to do so is not prejudicial because the Veteran previously submitted the NA Form 13076 in 1993 and provided the dates he recalled receiving treatment at that time.  The morning reports showing hospitalization in December 1956 were found based on the information provided; however, no additional records were obtained because the alternate record sources for the dates shown did not have any entries which mentioned the Veteran's illness or hospitalization.  

In March 2011, the Veteran was advised that VA had been unable to obtain his STRs for his period of service from April 1953 to June 1957.  The RO explained that VA had requested records multiple times since he initiated his claim for benefits and had continued to receive responses that his records were destroyed in the 1973 fire.  The RO advised the Veteran that he should furnish VA with copies of his STRs, as well as treatment records or any alternate sources of evidence within 10 days of the letter.  The RO listed the possible alternate sources of STRs that the Veteran may submit.  The RO also made a formal finding regarding the unavailability of the Veteran's STRs.  See March 21, 2011 memorandum regarding the unavailability of STRs.  In April 2011, the Veteran responded that he did not have any medical records from his service (or from the VAMC in Portland, Oregon from which he reportedly sought treatment beginning approximately in 1960 for right knee problems).  

Therefore, in light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile.

The Board additionally notes that the claims file contains all available evidence pertinent to these claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorder and the record contains sufficient evidence to make a decision on the claim.  Pertinent post-treatment records relevant to the claim have been submitted or obtained, to the extent possible.  Those records are included in the claims folder and have been reviewed in connection with the claim/appeal.  The Board notes that there are formal findings of record pertaining to the unavailability of Portland VA Medical Center (VAMC) records from 1960 to 1983 and Social Security Administration Medical Records.  See Formal Finding Memoranda dated in March 2011.  The Veteran has also been provided with the opportunity to submit the Portland VAMC records, as well as any records pertaining to treatment for the right knee.  

The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Furthermore, as has been pointed out by the Veteran's representative, the Veteran has not been afforded with a medical examination in connection with the claim adjudicated herein.  However, for reasons explained in greater detail below, we do not find the Veteran's account of having sustained a right knee injury in service and having experienced right knee problems thereafter to be credible.  Therefore, a remand to provide the Veteran with a medical examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

In light of the foregoing, the Board finds that there is sufficient evidence of record to decide this case, and no further development is needed.  The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Therefore, we will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In the present case, the evidentiary record clearly shows that the Veteran currently suffers from a right knee disorder.  Indeed, in an August 2007 VA treatment record, an impression of tricompartmental degenerative joint disease in the right knee is noted based on x-ray findings.  Also, earlier treatment records show a history of cartilage damage and meniscal injury involving the right knee, and reveal that the Veteran underwent arthroscopic surgeries of the right knee in June 1986 and June 1988.  See reports from private orthopedic clinic dated May 2, 1988 and June 24, 1988 and the November 2, 1989 letter from Dr. G.O.P.  He has also undergone right tibial osteotomy of the knee and right knee arthroplasty.  See May 11, 2004 progress note from a private medical center.     

Because the Veteran is shown to have a current right knee disorder, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence.

In this regard, it is noted that the Veteran reported at the Board hearing that he was thrown from a tank while on a patrol in Germany and fell on his knees, with his right knee taking the damage.  


The Veteran further reported that he sometimes still has pain in the knee, experiences giving-way and weakness in the knee, and has had no other surgeries involving the knee or other injuries to the right knee since service.  See hearing transcript, pages 3-17.          

The Veteran is competent to report his experience of having sustained a right knee injury in service, as well as the diagnosis and treatment he received during that time.  However, for reasons explained in greater detail below, the Board does not find the Veteran's account to be credible.     

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the appellant's statements are inconsistency.  

Some of the appellant's statements are outright false.  Others are inconsistent with the totality of the evidence of record.  This is detailed below.

(a) Alleged in-service treatment following the injury

The appellant's statements as to this aspect of his claim are extremely inconsistent.  At his hearing in 2011, he stated that he received medical attention from medics at the time of the injury and was then taken to a field hospital on location.  He reported that his knee was "doctored up", and he was able to return to the base, where he was put on light duty.  However, at the January 1991 orthopedic compensation and pension evaluation, the Veteran reported that he injured the low back, right shoulder and right knee when he fell from a tank in the military, returned to full duty, and was still at full duty and able to perform all of his duties in the last three months of the military.  

At his hearing in 2011, he stated that no x-rays were taken in the field because there was no machinery.  However, at his hearing in 1996, he stated that x-rays were done showing a torn meniscus. 

(b) Alleged knee surgery at Fort Carson

At his hearing in 2011, the Veteran stated that his knee continued to worsen after the injury, to the point where he was no longer able to perform his duties.  As a result, he was transferred to Fort Carson in Colorado so that surgery could be performed at the base hospital.  The Veteran recalled that he was diagnosed with having a torn meniscus and, after the surgery and the recovery period, was assigned to an artillery unit because he could no longer perform the duties of an infantryman due to his knee injury.  

However, at the January 1991 orthopedic compensation and pension evaluation, the Veteran reported that after the injury, he not only returned to full duty but he was able to perform all of his duties in the last three months of the military.  Also, he testified in 1996 that his MOS did not change and he was always a rifleman. 

Further, the morning reports obtained in 1993 confirm that the Veteran was hospitalized at Fort Carson in December 1956.  No diagnosis or treatment is specified in the morning reports.  However, when the Veteran filed a service-connection claim in January 1993 for pneumonia, he asserted that he was confined to the U.S. Army hospital at Fort Carson for pneumonia and submitted the morning reports in support of his claim.  He did not claim that he was hospitalized due to right knee surgery.  He also submitted a lay statement from his sister dated in March 1994 wherein she recalled that he had been ill with double pneumonia while he was stationed at Fort Carson, Colorado in 1956 after coming back from Germany.  The Veteran again wrote, in an August 1995 statement, that he was a patient with double pneumonia in 1956 at the hospital in Fort Carson, Colorado.  He further testified before the Board in September 1996 that he had spent 15 days in the hospital in December 1956 with a diagnosis of double pneumonia.  It is observed that these statements made by the Veteran are consistent with an earlier NA Form 13055 received from the Veteran in June 1989  wherein he wrote that he had been hospitalized at Fort Carson for pneumonia.  

Indeed, prior to the September 2011 Board hearing before the undersigned, the Veteran had not alleged that he had been hospitalized in service due to a right knee injury sustained therein.  Prior to that hearing, he had consistently reported his first surgical treatment as an arthroscopy in 1986.  When he testified in 1996, he discussed his discharge from Fort Carson as occurring after he was in the stockade; he never mentioned any knee surgery.  He has at no time indicated to medical providers that he underwent right knee surgery prior to 1986 (i.e., in service).  For these reasons, the Board finds the Veteran's statements in connection with his 1993 claim, the lay statement from his sister, and his 1989 statement asserting that the Veteran was hospitalized in service due to pneumonia to be more credible than his more recent assertion that he was hospitalized for right knee surgery.        

(c) Continuity of symptoms

The Veteran alleges, now, that he has had continuous problems with his right knee since the alleged injury during service.  The preponderance of the credible evidence shows otherwise.

The Veteran made no mention of having any right knee problems when he filed a claim with VA for pension benefits in January 1984.  At that time, he only specified having a right shoulder and hand disability and a lung condition, both of which reportedly began after service (i.e., in November 1977 and April 1982, respectively).  There are private medical records dated from 1982 to 1984 that were obtained and considered in connection with the Veteran's pension claim.  Those records include documentation of orthopedic treatment for a right shoulder disability but are completely devoid of any complaints, findings, or treatment for any problems involving the right knee.  Additionally, the Veteran did not mention having any right knee problems at the April 1984 general medical examination or the July 1984 orthopedic compensation examination.   Although the reported medical history included pneumonia in service and occasional low back pain, there was not one report of knee pain. 

In fact, the medical records clearly establish that once the Veteran did start to seek treatment for his right knee, he repeatedly told medical professionals that he injured his right knee in a work-related injury that occurred in either February or March of 1986.  For example, at the time of an orthopedic examination performed on June 17, 1987, it was noted that the Veteran had a history of right knee injury on March 20, 1986 while working at a steel company.  Later in the report, the examiners mentioned that the Veteran's physician, Dr. Z, stated that he first treated the Veteran for right knee complaints in October 1986 and that the injury reportedly occurred as a result of stepping on a piece of coke at the steel mill and twisting his knee.  Also, a private community hospital report dated June 15, 1988 notes that the Veteran was an iron worker and reportedly twisted his right knee and ankle after stepping on some debris while working on February 20, 1986.  Further, a December 1988 medical examination report again notes that the Veteran injured his right knee in February 1986.

Thus, in reviewing the medical records above and as well as other treatment records of record dated prior to the Veteran filing his service-connection claim in February 1989, the Board notes that the Veteran consistently and repeatedly told medical professionals that he injured his right knee in a work-related injury in 1986 and never made mention of a prior right knee injury.  Additionally, despite being treated for various medical disabilities, to include orthopedic disability, in the early 1980s, there is no indication that he ever mentioned having any right knee problems until 1986.  It is entirely reasonable to assume that if the Veteran had, in fact, had knee problems from the 1950s until the 1980s, he would have mentioned such when seeking medical treatment, especially when seeking treatment for the knee.  

(d) Post-service knee injuries and surgeries

At his hearing in 2011, the Veteran denied having sustained any right knee injury or undergone right knee surgery after service.  However, the clinical documentation of record discussed above clearly contradicts the Veteran's testimony.  There are medical records showing surgeries in 1986, 1988, and 1991.  The record even shows that the Veteran's right knee surgeries in 1986 and 1988 were covered by Workmen's Compensation.  It is likely that the Veteran would have been truthful when seeking knee treatment from medical providers during that time period.  

Additionally, the Board notes that there several treatment records beginning in 1990 that make reference to the Veteran's report of having sustained a right knee injury in 1956 and, perhaps, may suggest that the Veteran's knee problems were related to the reported injury.  See, e.g., June 1, 1990 VA radiological report; April 16, 1991 VA progress note.  

However, regarding the October 1990 letter, the physician merely wrote that the Veteran had told him that he injured his right knee, along with his shoulder and low back, in service and did not specifically provide an opinion linking the Veteran's right knee injury residuals to service.  Moreover, for reasons explained above, the Veteran's account of having sustained a right knee injury in service and experienced right knee problems thereafter is not deemed credible.  Therefore, the Board affords the October 1990 letter from Dr. G.O.P., and treatment records dated after 1990 wherein the Veteran has reported an in-service right knee injury to medical professionals and, perhaps, suggest that the Veteran's right knee problems may be related to the alleged injury, significantly less probative value than the other evidence discussed above.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate).

Regardless of whether the appellant is purposely providing a false history or unintentionally doing so because of some recent memory problems, the ultimate conclusion is that his statements are simply not credible evidence.  Moreover, to a large extent, as discussed above, there are objective documents that clearly refute his reported history and many aspects of his sworn testimony.  Because of the inconsistency, and the lack of any corroborating evidence, the Board finds that the appellant's allegations have limited, if any, probative value.

Accordingly, after weighing the lay and medical evidence pertinent the claim, the Board finds that the preponderance of the evidence is against finding that the Veteran sustained a right knee injury in service, and has experienced right knee problems since service.  In summary, the Veteran did not report having right knee problems to medical professionals until the mid to late 1980s.  At that time, he consistently described a work-related knee injury that occurred in 1986 and never made any mention of service.  It was only after filing his service-connection claim in February 1989, more than three decades after separating from service, that the Veteran alleged that he suffered from residuals of a right knee injury that occurred in service.  Since that time, the Veteran has offered inconsistent - and sometimes downright false - accounts of the in-service treatment and the post-service symptoms, injuries, and treatment.  For these reasons, the Board does not find the Veteran's account of having sustained a right knee injury in service, and experiencing a continuity of right knee problems since service, to be credible.     

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for residuals of a right knee injury, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claim is denied.  


ORDER

Entitlement to service connection for residuals of a right knee injury, to include degenerative joint disease, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


